Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art Reichow et al. USPGPub 20030169397 teaches a set of  noncorrective ophthalmic lenses that correct for aberrations caused by wrap and tilt, however, Reichow fails to teach “choosing the selection criterion (SC) among selection criteria of a list consisting of: lens base curve, lens pantoscopic angle, and lens wrap angle; 
choosing a selection criterion range (SCR) for each of the chosen selection criterion; 
calculating selection domains (SD) defined by sub-ranges for each of the chosen selection criterion (SC) within the selection criterion range (SCR) so as to determine and associate in each selection domain (SD) a single non-prescription ophthalmic lens with a spherical front surface, a complex back surface and a lens base curve.”
Claims 2-7 and 9-13 depend from claim 1 and are allowable for at least the reason stated supra. 
Regarding claim 14, the closest prior art Reichow et al. USPGPub 20030169397 teaches a set of  noncorrective ophthalmic lenses that correct for aberrations caused by wrap and tilt, however, Reichow fails to teach “associated to a selection chart, wherein the selection chart comprises at least one selection criterion (SC) among the selection criteria of the list consisting of: lens base curve; lens pantoscopic angle; and lens wrap angle; wherein a selection criterion range (SCR) is provided for each selection criterion (SC) and selection domains (SD) are provided within the selection criterion range so as a single non-prescription ophthalmic lens is associated to each of the selection domains.”
Claim 15 depends on claim 14 and is allowed for at least the reasons stated above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872